Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 08/26/2022. Claims 1-11 and 21-26 are allowed. The Examiner acknowledges the amendments of claims 1, 8, 10, 21, and 26. Claims 12-20 are cancelled by applicant. The previous 112 and 103 rejections have been withdrawn due to applicant’s amendments.

Reasons for Allowance
Claims 1-11 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the instant invention is neither anticipated nor rendered obvious by the prior art because the composition of the structural device is not shown, taught nor suggested to have an electrical wire pulling device specifically a lubricant source, including a supply of lubricant, positioned adjacent the top inlet and configured to selectively supply lubricant into the path from the top inlet and out the bottom outlet, to lubricate an inside of the conduit, a constrictor positioned within the hollow body in the path between the top inlet and the bottom outlet the supply of pulling line, including a pushing tip at a distal end of the pulling line, positioned to be at least partially housed by the pulling line source and configured to be fed from the top inlet, wherein the lubricant is chosen from a group consisting of a liquid, gel, and wax, and in combination with other named parts as arranged in the claim.
The prior art of Ruddick (US Patent No. 3,689,031) discloses an electrical wire pulling device (Figures 1-9 element 30) configured to pull wire (see col. 4, ll. 47-67) comprising a T-shaped hollow body (element 32/34) including a top inlet (elements 65/70) in line with a bottom outlet (Detail C), a side inlet (Detail D), a pulling line source (element 28), including a supply of pulling line (element 24), and the side inlet is configured to be coupled to a fluid source (element 52/54) to supply a fluid into the hollow body (see col. 4, ll. 7-21). However, the prior art does not disclose a lubricant source, including a supply of lubricant, positioned adjacent the top inlet and configured to selectively supply lubricant into the path from the top inlet and out the bottom outlet, to lubricate an inside of the conduit, a constrictor positioned within the hollow body in the path between the top inlet and the bottom outlet the supply of pulling line, including a pushing tip at a distal end of the pulling line, positioned to be at least partially housed by the pulling line source and configured to be fed from the top inlet, wherein the lubricant is chosen from a group consisting of a liquid, gel, and wax, and in combination with other named parts as arranged in the claim.
The prior art of Dyer (US Patent No. 2,924,868)teaches it was known in the art to have a device (Figure 1) comprising a hollow body (element 10) having a top inlet (Detail A), a bottom outlet (Detail B), a side inlet (element 23) transversely intersecting a path (element 14) between the top inlet and bottom outlet (see annotated figure below), a fluid source (col. 2, ll. 65-67) to supply a fluid, further comprising a constrictor (element 8) positioned within the hollow body in the path between the top inlet and the bottom outlet. However, the prior art does not disclose a lubricant source, including a supply of lubricant, positioned adjacent the top inlet and configured to selectively supply lubricant into the path from the top inlet and out the bottom outlet, to lubricate an inside of the conduit, including a pushing tip at a distal end of the pulling line, positioned to be at least partially housed by the pulling line source and configured to be fed from the top inlet, wherein the lubricant is chosen from a group consisting of a liquid, gel, and wax, and in combination with other named parts as arranged in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        09/07/2022

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        September 8, 2022